Title: Enclosure: [Report on the Letter from the Post Master General], 22 December 1790
From: Hamilton, Alexander
To: 


Treasury Departmt. 22d. Decr. 1790.
The Secretary of the Treasury in obedience to the order of the President of the United States has examined the letter of the 16th. inst: from the Post Master General and the papers accompanying the same. The data they exhibit, do not appear sufficient to enable a judgment of the propriety generally of the Contracts made or intended; in order to which, the distances of the several posts, whether there were any other, and what offers, in each Case, and how far it was practicable in any, in which horses are to be used, to have substituted stages, ought to be known. It is however observable, that an improvment is made in the state of the thing. The Mails are to be conveyed at less expence, and in several cases, more frequently.
The only point which seems to be specifically brought forward to consideration is the intended Contract with Mr. Inskeep.
The Secretary agrees in opinion with the Post Master General, especially where the circumstances vary, that there is not a strict obligation to prefer the lowest offer. The greater frequency of conveyance is an object of moment. The Concentration of the business is a matter of considerable convenience, the rather as it may lead to its being done cheaper hereafter; & experience of good management on the part of Mr. Inskeep, is a motive of weight. These considerations probably justify the preference of his offer meditated by the Post Master General.
Alexander HamiltonSecy. of the Treasury.
